United States Court of Appeals
                     For the First Circuit

No. 09-2273

     WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW YORK, INC.;
             CONGREGACIÓN CRISTIANA DE LOS TESTIGOS
                 DE JEHOVÁ DE PUERTO RICO, INC.,

                     Plaintiffs, Appellants,

                               v.

      ANTONIO M. SEGARDÍA DE JESÚS, in his official capacity as
  Secretary of Justice; LUIS G. FORTUÑO, in his official capacity
  as Governor; HÉCTOR MORALES VARGAS, in his official capacity as
    Commissioner of the Planning Board of Puerto Rico; HUMBERTO
     MARRERO RECIO, in his official capacity as Administrator of
Regulations and Permits; MUNICIPALITY OF BAYAMÓN; MUNICIPALITY OF
       CAGUAS; MUNICIPALITY OF DORADO; MUNICIPALITY OF GURABO;
 MUNICIPALITY OF GUAYNABO; MUNICIPALITY OF PONCE; MUNICIPALITY OF
    SAN JUAN; MUNICIPALITY OF TRUJILLO ALTO; PACIFICA HOMEOWNERS
  ASSOCIATION, INC., d/b/a Pacifica; VILLA PAS, d/b/a/ Villa Paz,
             a/k/a Asociación de Residentes de Villa Paz,

                     Defendants, Appellees.
                           __________

      MUNICIPALITY OF SANTA ISABEL; MUNICIPALITY OF VEGA BAJA;
  MUNICIPALITY OF YAUCO; CIUDAD INTERAMERICANA DE BAYAMÓN, INC.,
  a/k/a Residentes Urbanización Ciudad Interamericana de Bayamón,
  Inc.; CIUDAD INTERAMERICANA, INC., d/b/a Ciudad Interamericana,
  a/k/a Asociación de Residentes Ciudad; EL MONTE DE PONCE, P.R.,
     INC., d/b/a El Monte, a/k/a Asociación de Residentes de la
   Urbanización El Monte de Ponce, P.R., Inc.; ESTANCIAS DE GRAN
    VISTA HOMEOWNERS ASSOCIATION, INC., d/b/a Estancias de Gran
      Vista; ESTANCIAS DE TORTUGUERO, INC., d/b/a Estancias de
 Tortuguero, a/k/a Asociación Residentes Estancias de Tortuguero,
  Inc.; ESTANCIAS DE YAUCO, INC., d/b/a Estancias de Yauco, a/k/a
  Asociación de Residentes Urbanización Estancias de Yauco, Inc.;
   ESTANCIAS DEL TURABO, INC., d/b/a Estancias del Turabo, a/k/a
  Asociación de Residentes del Turabo, Inc.; G.H.S. INC., Garden
   Hills Sur; BAIROA GOLDEN GATE #2, INC., d/b/a Golden Gage II,
a/k/a Asociación de Residentes de Bairoa Golden Gate #2; HACIENDA
  BORINQUEN, INC., d/b/a Hacienda Borinquen, a/k/a Asociación de
  Residentes Hacienda Concordia, Inc.; HACIENDA CONCORDIA, INC.,
  d/b/a Hacienda Concordia; LOS PRADOS DE DORADO, INC., d/b/a Los
 Prados Sur, a/k/a Asociación de Propietarios de la Urbanización
Los Prados de Dorado, Inc.; MANSIÓN DEL SUR, INC., d/b/a Mansión
  del sur, a/k/a Asociación de Propietarios de Mansión del Sur,
    Inc.; PANORAMA HOMEOWNERS ASSOCIATION, INC., d/b/a Panorama
     State; PARQUE FORESTAL, INC., d/b/a Parque Forestal, a/k/a
Asociación de Propietarios de Parque Forestal, Inc.; PASEO MAYOR
 HOMEOWNERS ASSOCIATION, INC., d/b/a Paseo Mayor; PRADO ALTO EN
       TORRIMAR, INC., d/b/a Prado Alto, a/k/a Asociación de
Propietarios de Prado Alto en Torrimar, Inc.; SANTA CLARA, INC.,
 d/b/a Santa Clara, a/k/a Consejo de Residentes de Santa Clara,
  Inc.; UNDARE, INC., d/b/a Santa Maria; VALLES DEL LAGO, INC.,
   d/b/a Valles del Lago, a/k/a Asociación Comunidad Valles del
    Lago, Inc.; VEREDA DEL RÍO, INC., d/b/a Vereda del Río; DEL
     TURABO, INC., d/b/a Estancias del Turabo, a/k/a Asociación
                    Comunitaria del Turabo, Inc.,

                              Defendants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

             [Hon. Jaime Pieras, Jr., U.S. District Judge]


                                 Before
                       Boudin, Ripple* and Selya,
                            Circuit Judges.


     Paul D. Polidoro, with whom Gregory Allen, Associate General
Counsel, Legal Department, was on brief for appellants.
     Daniel M. Gossett, Mayer Brown LLP, Daniel Mach, ACLU
Foundation, Program on Freedom of Religion and Belief, William
Ramirez, American Civil Liberties Union, Puerto Rico National
Chapter, John Reinstein, ACLU of Massachusetts, Zachary L. Heiden,
Maine Civil Liberties Union Foundation, and John W. Dineen, Rhode
Island Affiliate, ACLU, on brief for the American Civil Liberties
Union, the ACLU of Puerto Rico National Chapter, the Maine Civil
Liberties   Union,   the  American    Civil   Liberties  Union   of
Massachusetts, the New Hampshire Civil Liberties Union, and the
Rhode Island Affiliate, American Civil Liberties Union, on brief
Amici Curiae.
     Susan I. Peñagaricano-Brown, Assistant Solicitor General,
Department of Justice, with whom Irene S. Soroeta-Kodesh, Solicitor
General, Leticia Casalduc-Rabell, Acting Deputy Solicitor General,
and Zaira Z. Girón-Anadón, Acting Deputy Solicitor General, were on


     *
         Of the Seventh Circuit, sitting by designation.
brief for appellees Luis G. Fortuño, in his official capacity as
Governor, Antonio Sagardía De Jesús, in his official capacity as
Secretary of Justice, Héctor Morales Vargas, in his official
capacity as Commissioner of the Planning Board of Puerto Rico, and
Humberto Marrero Recio, in his official capacity as Administrator
of Regulations and Permits.
     Michael C. McCall with whom Eliezer Aldarondo-Ortiz, Claudio
Aliff-Ortiz, Simone Cataldi Malpica and Aldarondo & López Bras were
on brief for Municipalities.
     Luis E. Pabón-Roca, Clarisa Sola Gomez and Faccio & Pabón Roca
on brief for the Municipality of Caguas.
     Pedro R. Vázquez on brief for appellee Municipality of Gurabo.
     Víctor R. Rodríguez, Jean G. Vidal Font and Cancio, Nadal,
Rivera & Diaz, P.S.C. on brief for appellee Municipality of Ponce.
     Robert Milan and Alejandro Carrasco-Castillo on brief for
appellee Municipality of Trujillo Alto.
     Carlos R. Rodriguez-Garcia and Rodriguez-Garcia, PSC on brief
for appellee Pacifica Homeowner's Association, Inc.



                         February 7, 2011
          BOUDIN, Circuit Judge.       To abate crime, Puerto Rico

adopted a Controlled Access Law, P.R. Laws Ann. tit. 23, §§ 64-64h

(2008), allowing local entities (called "urbanizations"), organized

by the community but approved by the municipality, to control

street access to areas within towns that have voted in favor of

such plans.    Appellants are two corporations operated by the

Governing Body of Jehovah's Witnesses1 that challenged in federal

district court both the statute and its application.    Apart from

default or consent judgments against some of the defendants, the

district court denied relief.    The background is as follows.

           Jehovah's Witnesses accept a religious duty to share the

Bible's message publicly and to proselytize from house to house.

Watchtower Bible & Tract Soc'y of N.Y., Inc. v. Vill. of Stratton,

536 U.S. 150, 160-61 (2002) (discussing Murdock v. Pennsylvania,

319 U.S. 105, 108 (1943)).   They engage in door-to-door ministry,

communicate about the Bible with people on public streets, and

offer religious literature to anyone interested in reading it.

They say that their activities in Puerto Rico have been constrained

by urbanizations acting pursuant to the Controlled Access Law that

is the subject of this appeal.


     1
      Watchtower Bible and Tract Society of New York, Inc.
coordinates the preaching activities of Jehovah's Witnesses
throughout the United States and publishes widely distributed
religious literature. Congregación Cristiana de los Testigos de
Jehová de Puerto Rico, Inc. oversees the 318 congregations of
Jehovah's Witnesses in Puerto Rico, which have about 25,000
members.

                                 -4-
           The Controlled Access Law--adopted in 1987 and amended in

1988, 1992, 1997, and 1998--was prompted by and adopted against a

background of endemic violent crime.            Puerto Rico, with a median

household income only about one-third of the U.S. national average

and less than half of every other state, has a homicide rate

quadruple the U.S. national rate and more than double that of

virtually every state.2      It is a major drug transit point, and drug

dealing has led in a number of cases to corruption among local

police.3

           The    statute,      as    currently      amended,    authorizes

municipalities    to   grant    permits    to    neighborhood   homeowners'

associations     called   urbanizations     to     control   vehicular   and

pedestrian access to the public residential streets within the

urbanization (the term referring either to the association or to

the controlled area).      In such cases, the area is enclosed with

fencing or other barriers and with one or more entry and exit gates

for pedestrians and vehicles.        P.R. Laws Ann. tit. 23, § 64.       Some

of the gates are manned by security guards paid by the association;



     2
      U.S. Census Bureau, Median Household Income for States 4
(Sept. 2009), http://www.census.gov/prod/2009pubs/acsbr08-2.pdf;
Fed. Bureau of Investigation, U.S. Dep't of Justice, Crime in the
United    States,   2009   at   tbl.4   (2010),    available   at
http://www2.fbi.gov/ucr/cius2009/data/table_04.html.
     3
      Nat'l Drug Intelligence Ctr., U.S. Dep't of Justice, Puerto
Rico/U.S. Virgin Islands High Intensity Drug Trafficking Area Drug
Market     Analysis      2,    8     (2009),     available      at
http://www.justice.gov/ndic/pubs32/32788/32788p.pdf.

                                     -5-
others are unmanned and opened by a key or by an electric signal

operated    by   a   buzzer    linked    to    the     residences      within    the

urbanization.

            In some respects, the controlled access regime is a

counterpart to the private "gated" residential communities that

have developed elsewhere; but in Puerto Rico the streets within the

area were and remain public property, and the municipality is

closely involved in authorizing the urbanization.                      To obtain a

permit,    the   residential      community     must    create     a    residents'

association; propose a plan describing the permanent barriers and

access arrangements; file a petition supported by at least three-

quarters of the residential homeowners; and assume the costs of

installing and operating the plan.            P.R. Laws Ann. tit. 23, § 64a.

            The statute has various provisions directed to assuring

access, P.R. Laws Ann. tit. 23, §§ 64, 64c, 64g, but the most

important provision here specifies that the controlled access plan

"shall not prevent or hinder residents from outside the community

to   use   and   enjoy     sports,   recreational       and   other         community

installations,       nor   from   obtaining      the    services       of     private

institutions such as schools, churches, hospitals, civic clubs and

others, located in the community," id. § 64b(e).                    Although the

Commonwealth superintends the permit process,4 each municipality


      4
      The Puerto Rico Planning Board issues rules for granting
controlled access permits, P.R. Laws Ann. tit. 23, §§ 64, 64e, and
the Commonwealth Administration of Regulation and Permits

                                        -6-
after a public hearing makes the decision whether to approve a

permit application, id. § 64b.

            The    Puerto    Rico      Supreme    Court       has    upheld      the

constitutionality of the Controlled Access Law, Asociación Pro

Control    de   Acceso   Calle   Maracaibo,      Inc.    v.    Cardona-Rodriguez

(Maracaibo), 144 D.P.R. 1 (1997), stressing that the enclosed areas

remain    public   property,     id.   at    28-29,   32,     and   that   "if   any

regulation approved by any [urbanization] violates constitutionally

protected rights, the same will be considered null and void," id.

at 27-28.       Administration of an approved regime is left to the

individual municipality and urbanization.               Id. at 26.

            Dozens of municipalities have issued permits to hundreds

of urbanizations that encompass in total tens of thousands of

residences. According to the Jehovah's Witnesses' unrebutted data,

urbanizations range in size from a dozen residences to 300 or so,

but the average urbanization encompasses about 125 residences,

which may be houses, apartments, or a mixture of both.                The data is

not definitive, but it appears as if about half employ guards and

the balance--likely the smaller ones--are accessible only by keys

or buzzers.

            The Jehovah's Witnesses have claimed from the outset that

they have often been prevented from entering urbanizations to


administers the Board's permitting regulations but does not direct
the municipalities or urbanizations in their implementation of
permits.

                                       -7-
engage in constitutionally protected activity, including door-to-

door religious proselytizing.        Some controlled access areas, they

say, can be entered only through unmanned, locked gates, and

residents may choose not to admit visitors; others have security

guards who deny entry to proselytizers or who reject all visitors

unless a resident or the association grants them specific approval.

In still others, it is claimed that guards intermittently deny

access to Jehovah's Witnesses.

             The   Jehovah's   Witnesses     say   that    they   made   various

efforts to achieve some accommodation but without success.                On May

18, 2004, appellants brought suit in federal district court in

Puerto Rico seeking declaratory and injunctive relief under 42

U.S.C.   §   1983   (2006)     against    the   Governor    and   three    other

Commonwealth-level officials.            They alleged that the Controlled

Access Law, facially and as applied, abridged their right to be

secure from unreasonable seizures and their rights to the freedoms

of speech, press, association, religion, and travel.

             On August 9, 2005, the district court dismissed the

facial constitutional challenges to the Controlled Access Law but

declined to dismiss the as-applied challenges.             Watchtower Bible &

Tract Soc'y of N.Y. v. Sanchez Ramos, 389 F. Supp. 2d 171, 188-89

(D.P.R. 2005).      Thereafter the court required the appellants to

include as defendants municipalities and urbanizations that would

be affected by relief.         After a survey, the Jehovah's Witnesses


                                     -8-
reported   that    of      the   770    controlled-access        areas   in    59

municipalities covering 96,884 residences, they were unable to

access freely 587 urbanizations in 57 municipalities covering

67,095 residences, either because a security guard denied them

access to a manned gate or because they did not have means to enter

an unmanned gate.

           An    amended    complaint     then   added    as    representative

defendants eleven of the municipalities and twenty-two of the

urbanizations and also alleged equal protection and due process

claims.    In 2008, eight urbanization defendants agreed to grant

Jehovah's Witnesses "unfettered access," and the district court

entered default judgment against three municipalities and twelve

urbanizations,     ordering      them    to   grant    Jehovah's      Witnesses

unfettered access.         Appellants allege that Jehovah's Witnesses

remain unable to gain access to the three defaulting municipalities

and to nine of the defaulting urbanizations.

           On August 10, 2009, the district court granted the

remaining defendants' motions for summary judgment, dismissing the

complaint with prejudice and awarding the defendants attorneys'

fees. Watchtower Bible Tract Soc'y of N.Y., Inc. v. Sánchez-Ramos,

647 F. Supp. 2d 103, 125-26 (D.P.R. 2009).             The court agreed that

some   urbanizations    have     security     guards   who     deny   access   to

Jehovah's Witnesses absent permission of an urbanization resident,

id. at 113, 118, and that some have locked gates, which Jehovah's


                                        -9-
Witnesses are unable to enter without a resident's permission, id.

at 118 & n.11.     But the court concluded that these plans were

acceptable because they all allowed Jehovah's Witnesses to enter if

they coordinated entry with an urbanization resident.         Id. at 118-

19.

            The Jehovah's Witnesses now appeal from the district

court   orders   refusing   declaratory    and   injunctive   relief     and

awarding attorneys' fees to the defendants.           They say that the

statute is facially unconstitutional but, if not, that they were

entitled to injunctive relief to address "as-applied" restrictions

on access. The primary challenges pressed on appeal are based upon

the First and Fourth Amendments; but other issues are also before

us including the district court's grant of attorneys' fees to the

defendants.

            Threshold   Issues.     At    the   outset,   various   of   the

defending   municipalities    or   urbanizations    offer   threshold    or

related objections to the lawsuit, all of which are without merit

and most of which require little discussion. Several challenge the

standing of the plaintiff organizations to represent the interests

of their Jehovah's Witnesses' members, but the appellants patently

satisfy the usual tests for association standing: the members have

standing; the interests at stake are germane to the organization's

purposes; and participation of individual members is not necessary




                                   -10-
to the suit.       Hunt v. Wash. State Apple Adver. Comm'n, 432 U.S.
333, 343 (1977).

            Some municipalities and urbanizations say that claims

against them are moot because they have already been ordered to

grant "unfettered access" to Jehovah's Witnesses. But this at best

can mean that Jehovah's Witnesses are granted access if they

identify themselves and state their purpose; and among the claims

pressed by appellants are colorable contentions that the underlying

statute    is    unconstitutional,       that     the    permits        granted    to

urbanizations are all unlawful, and that no one is entitled to ask

them any questions at all.          Right or wrong, claims of this breadth

can hardly be moot.

            Some    appellees   say    that     the   appellants'       claims    are

premature and others say that the claims are belated, being barred

by laches or by the statutes of limitations; some also say that the

claims    are   barred   by   the    requirements       imposed    by    Monell    v.

Department of Social Services, 436 U.S. 658 (1978), on liability

for   municipalities     or   barred    by    state-action    doctrine.           The

prematurity defense rings hollow: the appellees apart from the

Commonwealth are municipalities and urbanizations where access

regimes have allegedly been put in place; the record contains

colorable claims that various Jehovah's Witnesses have been denied

access by defendants; and, where the challenge is to the existence

of the regime itself, it can hardly be premature.


                                       -11-
             Considering next the laches objection, nothing indicates

that the appellants slept on their rights to the prejudice of the

appellees. Vaquería Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464,

480 (1st Cir. 2009).           The appellants seemingly made extensive

efforts to resolve the dispute through legislative, administrative,

and judicial avenues; they eventually secured consent or default

judgments against some of the defendants and say that most of these

have   not   been   honored.      Nor    have   appellees    shown   injury   or

prejudice from any delay.

             The statute of limitations defense is not properly before

us.    This appeal is from a blanket decision that bars declaratory

and injunctive relief by holding the access regime constitutional

as against facial and as-applied challenges.                 If it is later

determined in light of this decision that unconstitutional actions

have occurred, there will be the time enough to consider defenses

relevant to damages--if particularized damages are ever sought.

             As for municipal liability under Monell, any bar to

damage claims is beside the point because damages have not been

sought.      Although   the    Supreme    Court   recently    held   that   even

plaintiffs who seek only prospective relief under section 1983 must

satisfy Monell's "policy" or "custom" requirement, L.A. Cnty. v.

Humphries, 131 S. Ct. 447, 453-54 (2010), the appellants plainly

allege that their injuries result from the municipalities' policies

or customs.     Authorization of controlled access is on its face an


                                        -12-
implementation          of   municipal   policy.       See    Pembaur   v.   City   of

Cincinnati, 475 U.S. 469, 480 (1986).5

                 Monell aside, some of the municipal appellees seek to

shift responsibility to the urbanizations, who in turn say that

they       are    private    actors   immune    from    the    limits   imposed     on

governments by the First and Fourth Amendments.                  But the municipal

permits constitute state action. As for the urbanizations, Burton

v. Wilmington Parking Authority, 365 U.S. 715 (1961), and other

decisions hold "that actions of private entities can sometimes be

regarded         as   governmental    action    for   constitutional     purposes."

Lebron v. Nat'l R.R. Passenger Corp., 513 U.S. 374, 378 (1995).

                 The case law in this circuit, consistent with Supreme

Court precedent, is that the "state actor" label can apply where

the nominally private actor is performing an inherently public

function, where the nominally private conduct is inextricably

entangled with official public action, or where the nominally

private conduct is compelled by state law or state actors.6                    Here,


       5
      Whether under Humphries ultimate injunctive relief as to as-
applied challenges could run against the municipalities as well as
the urbanizations--for example, on a delegated authority theory,
Pembaur, 475 U.S. at 481-84--need hardly be determined now.
       6
      Sanchez v. Pereira-Castillo, 590 F.3d 31, 51-52 (1st Cir.
2009); Alberto San, Inc. v. Consejo de Titulares del Condominio San
Alberto, 522 F.3d 1, 4 (1st Cir. 2008); Estades-Negroni v. CPC
Hosp. San Juan Capestrano, 412 F.3d 1, 4-5 (1st Cir. 2005); see
also Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531
U.S. 288, 302 (2001) (entanglement); West v. Atkins, 487 U.S. 42,
56 (1988) (public function); Adickes v. S.H. Kress & Co., 398 U.S.
144, 170 (1970) (compulsion).

                                         -13-
we need go no further than the public function test, which is

primarily based on history, see S.F. Arts & Athletics, Inc. v. U.S.

Olympic Comm., 483 U.S. 522, 545 (1987), although other factors are

sometimes in the equation, Brentwood Acad., 531 U.S. at 295.

           The Puerto Rico Supreme Court has ruled that the public

streets within the urbanization remain public property despite

their enclosure.7 Regulating access to and controlling behavior on

public streets and property is a classic government function.

Marsh v. Alabama, 326 U.S. 501, 506-09 (1946) (access to streets in

company town); see also Flagg Bros., Inc. v. Brooks, 436 U.S. 149,

163 (1978) (police protection); Evans v. Newton, 382 U.S. 296, 301-

02 (1966) (park management).   Thus, under governing precedent, the

regulation of access to the public streets is a public function.

           The constitutional claims.   Turning to the merits, we

begin with the First Amendment, which is binding in Puerto Rico.

Ramírez v. Sánchez Ramos, 438 F.3d 92, 94 n.1 (1st Cir. 2006).   In

general, our review of claims in the present procedural setting is

de novo.   Rectrix Aerodrome Ctrs., Inc. v. Barnstable Mun. Airport



     7
      Maracaibo, 144 D.P.R. at 28 ("[T]he permit that the
municipality grants must be interpreted and enforced according to
the public nature of those roads." (quoting Caquías v. Asociación
de Residentes de Mansiones de Río Piedras, 134 D.P.R. 181, 207-08
(1993))); id. at 29 ("In this context, the streets are goods of
public use and domain irrespective of the jurisdiction under which
they may be, whether municipal or state."); id. at 32 ("[T]he
concept of access control implies that the public nature of
residential streets is preserved." (quoting Caquías, 134 D.P.R. at
186)).

                                -14-
Comm'n, 610 F.3d 8, 11 (1st Cir. 2010).                The facial and as-applied

challenges        present    different      issues--the      former       is   more   far-

reaching--but        certain      of    the    constitutional         principles        and

precedents are common to both and with them we begin.

                Access to public streets and property for purposes of

expression, including door-to-door religious proselytizing, has

long been protected by the First Amendment. Vill. of Stratton, 536
U.S.       at   160-62;    see   also    Perry     Educ.   Ass'n     v.    Perry      Local

Educators' Ass'n, 460 U.S. 37, 44 (1983).8                    But virtually every

constitutional           principle     or   protection,      including         the    First

Amendment, is limited by others, Vill. of Stratton, 536 U.S. at

162; Hynes v. Mayor of Oradell, 425 U.S. 610, 616-17 (1976), and a

balancing of competing rights and interests is generally inherent,

Globe Newspaper Co. v. Beacon Hill Architectural Comm'n, 100 F.3d
175, 182 (1st Cir. 1996); see also Denver Area Educ. Telecomm.

Consortium, Inc. v. FCC, 518 U.S. 727, 740-41 (1996) (plurality

opinion).

                Public      streets     and      sidewalks     are        presumptively

traditional public forums, New Eng. Reg'l Council of Carpenters v.

Kinton, 284 F.3d 9, 20 (1st Cir. 2002), and the Supreme Court has



       8
      While freedom of speech is the paradigm interest asserted,
appellants invoke as well freedom of press, religion, association,
and travel. We do not see how our analysis would be altered by
stressing that the speech is for religious purposes, sometimes
through the press, and that travel is the means by which the
proselytizing occurs.

                                            -15-
repeatedly   reaffirmed   their   status   as   places   for   expressive

activity, e.g., Christian Legal Soc'y Chapter of the Univ. of Cal.,

Hastings Coll. of the Law v. Martinez, 130 S. Ct. 2971, 2986 n.14

(2010).   The public streets and sidewalks within the urbanizations

remain public property for public use, see Maracaibo, 144 D.P.R. at

28-29, 32, and so are traditional public forums.

           The case would be different if the Commonwealth sought to

alter the physical character, principal uses, or public ownership

of the streets within the urbanizations to negate their status as

public forums.   The government can dispose of its property, see

Int'l Soc'y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672,

699-700 (1992) (Kennedy, J., concurring in judgment); Hawkins v.

City of Denver, 170 F.3d 1281, 1287 (10th Cir.), cert. denied, 528
U.S. 871 (1999), although just how is an open question, see United

States v. Grace, 461 U.S. 171, 179-80 (1983); U.S. Postal Serv. v.

Council of Greenburgh Civic Ass'ns, 453 U.S. 114, 133 (1981).         But

the question does not arise here.

           However, even in traditional public forums circumstances

may justify restrictions.9        In public forums, viewpoint-based

restrictions are prohibited, and any content-based restriction must

satisfy strict scrutiny, but reasonable time, place, and manner



     9
      E.g., Hill v. Colorado, 530 U.S. 703 (2000) (picketing of
abortion clinic); Burson v. Freeman, 504 U.S. 191 (1992)
(electioneering activity near polling place); Frisby v. Schultz,
487 U.S. 474 (1988) (picketing of individual residence).

                                  -16-
limitations are permissible, Pleasant Grove City v. Summum, 129 S.

Ct. 1125, 1132 (2009), that is, those "justified without reference

to the content of the regulated speech," "narrowly tailored to

serve a significant governmental interest," and "leav[ing] open

ample alternative channels for communication of the information,"

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (quoting

Clark   v.    Cmty.   for   Creative     Non-Violence,         468 U.S. 288,   293

(1984)).      Judicial review invites "intermediate scrutiny" by the

reviewing court.        Bl(a)ck Tea Soc'y v. City of Boston, 378 F.3d 8,

12 (1st Cir. 2004).

              Admittedly, the limited access regime is not confined to

those who propose to speak; and in some cases, such as a general

tax that happens to affect newspapers, nothing beyond due process

rationality is required, see Minneapolis Star & Tribune Co. v.

Minn. Comm'r of Revenue, 460 U.S. 575, 581 (1983).                       But here the

blanket      restriction    on     unapproved      entry      has    a   foreseeable,

significant,      and     direct     impact     on     public        speech    in    the

urbanization;     and    the     lens   of   the     public    forum     doctrine     is

appropriate.

              Public forum doctrine recognizes that, by
              denying speakers access to those areas in
              which potential listeners are most likely to
              concentrate, even a law not directed at speech
              can amount to an infringement of the right to
              free speech . . . .

Dorf, Incidental Burdens on Fundamental Rights, 109 Harv. L. Rev.

1175, 1208-09 (1996).

                                        -17-
          So,   while   the   purpose   of   the   regime   is   relevant,

intermediate scrutiny remains appropriate--but only intermediate

scrutiny, for no one claims that the statute aims at suppressing

content. Nor do the Jehovah's Witnesses deny that crime control is

a serious governmental interest; a "primary concern" of government

is "a concern for the safety and indeed the lives of its citizens,"

United States v. Salerno, 481 U.S. 739, 755 (1987).10       However, the

Jehovah's Witnesses and amicus ACLU say that the regime does not

serve this interest, asserting that crime rates have increased

since the statute's adoption.

          The question is whether the legislature could reasonably

deem the access control measure effective and more so than other,

less intrusive alternatives.     See Vill. of Stratton, 536 U.S. at

169; id. at 170-71 (Breyer, J., concurring).          Indisputably, the

Puerto Rico legislature supposed that such a regime would help

protect residential neighborhoods.       See 1987 P.R. Laws 63 (Act

No. 21 Statement of Motives); see also Maracaibo, 144 D.P.R. at 28,

37 (discussing the Controlled Access Law's purpose).             We cannot

deem that view unreasonable, for it is easy to suppose that some



     10
      The crime control rationale makes this case different from
many traditional public forum cases in which public safety was not
seriously in issue or was not a plausible rationale. E.g., Vill. of
Stratton, 536 U.S. at 169; id. at 170-71 (Breyer, J., concurring);
Grace, 461 U.S. at 182; Martin v. City of Struthers, 319 U.S. 141,
144-47 (1943); Schneider v. State (Town of Irvington), 308 U.S.
147, 162 (1939); Lovell v. City of Griffin, 303 U.S. 444, 451
(1938).

                                 -18-
criminals would be deterred by the need to pass by guards who can

ask questions and remember faces.11

           Accordingly, we agree with the district court that the

statute is not unconstitutional on its face.          Such a challenge

ordinarily requires that the statute be invalid in every possible

application or, in some First Amendment contexts, that it be

clearly overbroad in some applications that cannot or should not be

severed.   Members of the City Council of L.A. v. Taxpayers for

Vincent, 466 U.S. 789, 796 (1984); McGuire v. Reilly, 260 F.3d 36,

47 (1st Cir. 2001).      "Some applications" refers to applications

embedded in the statute.

           Here,   the   statute   explicitly   confirms   that   innocent

visits are permitted, P.R. Laws Ann. tit. 23, §§ 64b(e), 64c, and

it has been so interpreted by the Puerto Rico Supreme Court,

Maracaibo, 144 D.P.R. at 38 & n.14.             Nothing in the statute

endorses the principal inhibitions of which appellants complain.

The statute says nothing of unmanned locked gates or buzzers

controlled solely by residents, nor does it empower guards to deny

access unless a resident approves. At various points--although not

on this appeal--the Jehovah's Witnesses indicated that they would




     11
      Cf. De la O v. Hous. Auth. of El Paso, 417 F.3d 495, 504 (5th
Cir.), cert. denied, 546 U.S. 1062 (2005) (upholding restriction on
access to public housing project for crime-control reasons); Daniel
v. City of Tampa, 38 F.3d 546, 550 (11th Cir. 1994), cert. denied,
515 U.S. 1132 (1995) (same).

                                   -19-
be content if the statute itself were fairly administered to

provide them with effective access.

             Nevertheless, the record indicates that the regime as

administered does bear unreasonably on Jehovah's Witnesses' access

to public streets, and to that subject we now turn.                       "Security is

not a talisman that the government may invoke to justify any burden

on speech (no matter how oppressive)." Bl(a)ck Tea Soc'y, 378 F.3d

at   13    (emphasis       omitted).      Narrow        tailoring,    which      forbids

burdening substantially more speech than necessary, Asociación de

Educación Privada de P.R., Inc. v. García-Padilla, 490 F.3d 1, 16

(1st      Cir.    2007),    may    require       reasonable     tempering        at    the

application stage.

             The first problem is the use in some urbanizations of

exclusively a key or buzzer system that gives residents a veto

right over access.          A regime of locked, unmanned gates completely

barring     access     to     public    streets     will    preclude       all    direct

communicative       activity      by   non-residents       in   traditional       public

forums, and, absent a more specific showing, cannot be deemed

"narrowly        tailored."       Thus,    a     manned    guard     gate    for      each

urbanization is required, unless the urbanization carries a burden

of special justification.

             Conceivably, a controlled access area might be very

small,     its    residents'      resources      very    limited,    or     both:     some

urbanizations have as few as one or two dozen residences.                             The


                                          -20-
district court will have to determine whether and when it is

reasonable to rely only on a buzzer system or some limited guard

access (say, for a few hours a day on predesignated days each

week). Finding such accommodations is best done with help from the

parties, but the district court can certainly set general standards

and categories without area by area adjudications.

          As the statute places no restriction on the size of an

urbanization, the presumption--even if rebuttable--is in favor of

some access, cf. Frisby, 487 U.S. at 486 (generally directed

expression "may not be completely banned in [public] residential

areas"); Perry Educ. Ass'n, 460 U.S. at 45 (in traditional public

forums   "the   government   may    not   prohibit   all   communicative

activity").     And, in proposals for exemption or very limited

access, the urbanization proposing the limitation should come

forward with a proposal and bear the burden of justification.

          As for guarded gates, the Jehovah's Witnesses say that

some deny access to all Jehovah's Witnesses--or anyone else not

approved by a local resident; others (allegedly) admit or deny

access at the guards' whim.    In our view, a security guard may ask

a non-resident visitor where the visitor is headed and also to

state the purpose of the visit.      And, although a closer question,

we think that the Constitution permits a guard to ask a visitor for

his or her name and identification--a question often asked at the

entrance of public federal buildings like courthouses, United


                                   -21-
States v. Smith, 426 F.3d 567, 570, 574-75 (2d Cir. 2005), cert.

denied, 546 U.S. 1204 (2006).12

               True, an automatic request for the visitor's name poses

a close question, given case law recognizing a right of anonymous

speech.13      But the cases are distinguishable: giving a guard a name

and identification is a narrower and less threatening imposition on

privacy than requiring one to register for a permit, to wear an

identification badge in distributing literature, or to disclose

membership information. And the request is more closely related to

the security rationale than the weaker purposes that lay behind the

obligations that the Supreme Court disallowed.

                 Still, the safer course would be to ask for names and

identification only where cause exists.           If a guard does have a

reasonable suspicion (based on objective circumstances) that a non-

resident visitor may engage in criminal activity, the guard may

insist on answers to more intrusive questions as a condition of

access    or    may   withhold   access   while   calling   the   police   to


     12
      The Puerto Rico Supreme Court may have disallowed name and
identification requests save in a more limited class of cases,
Maracaibo, 144 D.P.R. at 38, although presumably not where the
guard has a reasonable suspicion. To the extent that the Puerto
Rico Supreme Court's determination rests on local law, we have no
authority to immunize urbanizations.
     13
      See, e.g., Vill. of Stratton, 536 U.S. at 166-67; Buckley v.
Am. Constitutional Law Found., Inc., 525 U.S. 182, 197-204 (1999);
McIntyre v. Ohio Elections Comm'n, 514 U.S. 334, 341-47 (1995);
Talley v. California, 362 U.S. 60, 62-65 (1960); Bates v. City of
Little Rock, 361 U.S. 516, 522-25 (1960); NAACP v. Alabama, 357
U.S. 449, 460-63 (1958).

                                    -22-
investigate. Objective circumstances also serve to ensure that any

restriction on access is sufficiently cabined so that guards do not

exercise undue discretion. See Thomas v. Chi. Park Dist., 534 U.S.
316, 323 (2002).

           Such limited questions do not violate the Jehovah's

Witnesses'     rights   of    free   speech,     including      anonymous   or

spontaneous speech.      The narrow tailoring rule is that a time-

place-manner restriction may not burden substantially more than

necessary to serve its purpose, not that it may not burden speech

at all.   Asociación de Educación Privada, 490 F.3d at 16 (citing

Ward, 491 U.S. at 800).        By contrast to the regime disallowed in

Village   of    Stratton,    here    no     registration   is    imposed    and

significant delay will occur only where there is a fact-specific

basis for it.

           Turning now to the Jehovah's Witnesses' Fourth Amendment

challenge, they say that they are subject to an unlawful "seizure"

when they are brought to a halt at access points set up around the

enclosures.     The Fourth Amendment applies to Puerto Rico through

the Fourteenth Amendment. Maldonado v. Fontanes, 568 F.3d 263, 270

n.2 (1st Cir. 2009).        As already explained, the use of nominally

private guards does not avoid the issue because the urbanizations

and their guards qualify as state actors under the public function

test.   See also Romanski v. Detroit Entm't, LLC, 428 F.3d 629, 636-




                                     -23-
38 (6th Cir. 2005), cert. denied, 549 U.S. 946 (2006) (applying the

public function test to private guards).

          In ordinary usage, no seizure occurs at the barrier; one

denied access to a government building, for example, can hardly

claim to be "seized."    See Sheppard v. Beerman, 18 F.3d 147, 153

(2d Cir.), cert. denied, 513 U.S. 816 (1994) (excluded visitor not

"seized" where "'free to go anywhere else that he desired,' with

the exception of [the judge's] chambers and the court house"). The

Jehovah's Witnesses, in response, rely mainly on cases involving

police roadblocks of vehicles, but these cases say or assume that

detention--at least temporary detention--is the design or effect.

          Often   a   roadblock   is     aimed   directly   at   arresting

violators in the vehicle, and--even without this motive--the usual

roadblock effects an intentional detention or "seizure" of the

vehicle and those within it.14    No one thus halted imagines himself

free merely to turn and drive away without permission. As Delaware

v. Prouse, 440 U.S. 648 (1979), explained, "[t]he Fourth and

Fourteenth Amendments are implicated in this case because stopping

an automobile and detaining its occupants constitute a 'seizure'

within the meaning of those Amendments, even though the purpose of


     14
      E.g., City of Indianapolis v. Edmond, 531 U.S. 32 (2000)
(roadblock to detect drug trafficking); Mich. Dep't of State Police
v. Sitz, 496 U.S. 444 (1990) (roadblock to detect drunk driving);
United States v. Martinez-Fuerte, 428 U.S. 543, 556 (1976)
(roadblock to detect unlawful immigration); see also Illinois v.
Lidster, 540 U.S. 419 (2004) (roadblock to seek information about
hit-and-run crime).

                                  -24-
the stop is limited and the resulting detention quite brief."       Id.

at 653.   In other cases, the premise is implicit.15

           By   contrast,   a   Jehovah's   Witness   halted   at   an

urbanization barrier need not answer questions or remain at the

barrier; anyone so questioned is free to walk or to drive away.      As

long as a reasonable person would feel free to leave or, if not

desiring to leave, would feel free to terminate the encounter, no

Fourth Amendment seizure has occurred. Brendlin v. California, 551
U.S. 249, 255 (2007).       This is so even if refusal to answer

questions precludes entry into the urbanization.       In a different

context, United States v. Mendenhall, 446 U.S. 544 (1980), Justice

Stewart stated:

           As long as the person to whom questions are
           put remains free to disregard the questions
           and walk away, there has been no intrusion
           upon that person's liberty or privacy as would
           under    the   Constitution    require    some
           particularized and objective justification.

Id. at 554 (principal opinion).16


     15
      E.g., Lidster, 540 U.S. at 422, 425 (information-seeking
roadblock deemed a compelled stop of each vehicle followed by a
detention of its occupants for brief questioning); Edmond, 531 U.S.
at 35 (drug-interdiction roadblock described as compelling an
involuntary stop followed by an open-view examination and detention
for five minutes or less); Sitz, 496 U.S. at 447 (sobriety
roadblock called an involuntary stop followed by a brief detention
and examination for signs of intoxication).
     16
      See United States v. Faulkner, 450 F.3d 466, 469-70 (9th Cir.
2006) (information-station roadblock at a national park entrance
involved a seizure because a reasonable person would have believed
that he was not free to leave the information station); Maxwell v.
City of New York, 102 F.3d 664, 668 n.2 (2d Cir. 1996), cert.

                                 -25-
            Pertinently, see California v. Hodari D., 499 U.S. 621,

626 & n.2 (1991), at common law an arrest required confinement

(actual or constructive), and merely "preventing another from going

in a particular direction" would not itself qualify.            Restatement

(Second) of Torts § 36(3) (1965) (discussing false imprisonment, a

common law tort for unlawful arrest); see Perkins, The Law of

Arrest, 25 Iowa L. Rev. 201, 203 (1940).            After police officers

enclosed and blocked a footpath, a trespass action for unlawful

detention failed, the court holding that no confinement occurs when

"one man merely obstructs the passage of another in a particular

direction . . . leaving him at liberty to stay where he is or to go

in any other direction if he pleases."         Bird v. Jones, (1845) 115

Eng. Rep. 668, 672; 7 Q.B. 742, 751-52 (Patteson, J.).

            Yet even were a court to treat the urbanization barrier

as a seizure, "'the ultimate touchstone of the Fourth Amendment,'

[the Supreme Court has] often said, 'is reasonableness,'" Michigan

v. Fisher, 130 S. Ct. 546, 548 (2009) (quoting Brigham City v.

Stuart,   547 U.S. 398,   403   (2006))   (internal   quotation   marks

omitted).    "[N]either a warrant nor probable cause, nor, indeed,

any   measure   of   individualized    suspicion,    is   an   indispensable


denied, 522 U.S. 813 (1997) (in sustaining a neighborhood-safety
checkpoint, observing that "simply turning away a vehicle when no
legitimate reason for entry is given may not constitute a search or
a seizure for Fourth Amendment purposes").       But see Mills v.
District of Columbia, 571 F.3d 1304, 1308 (D.C. Cir. 2009)
(assuming without discussion that a neighborhood-safety checkpoint
was a seizure).

                                    -26-
component of reasonableness in every circumstance." Nat'l Treasury

Emps. Union v. Von Raab, 489 U.S. 656, 665 (1989) (emphasis added).

                Where   the   aim   is   other   than    detecting     evidence     of

ordinary criminal wrongdoing to apprehend violators, see Lidster,
540 U.S. at 423, the Court weighs "the gravity of the public

concerns served by the seizure, the degree to which the seizure

advances the public interest, and the severity of the interference

with     individual      liberty."17      The    Court    has    upheld   vehicular

roadblocks and brief inquiries of all drivers, without individual

probable cause or suspicion, for certain purposes and with certain

safeguards.        United States v. William, 603 F.3d 66, 68 (1st Cir.

2010).

                Here, the purpose is to protect communities endangered by

crime; but the means--the barriers--are designed not to secure the

arrest of would-be criminals but merely to ask entrants to explain

their        purpose,   and   the   "seizure"    (if     one    is   assumed   to   be

occurring) involves no "detention" because the would-be entrant is

not held or searched but remains free to leave.                  Cf. United States

v. Fraire, 575 F.3d 929, 933 (9th Cir. 2009) (upholding checkpoint

at national park entrance to deter poachers because "[t]he goal was

prevention, not arrests").




        17
      Brown v. Texas, 443 U.S. 47, 51 (1979); see also Lidster, 540
U.S. at 427-28 (balancing these factors); Sitz, 496 U.S. at 450-55
(same); Martinez-Fuerte, 428 U.S. at 556-64 (same).

                                         -27-
           There is a long history of general area-entry searches.

See generally 5 W. LaFave, Search and Seizure §§ 10.6-10.7, at 278-

331 (4th ed. 2004).       Especially pertinent is language in Chandler

v. Miller, 520 U.S. 305 (1997), where the Supreme Court, although

invalidating Georgia's requirement that candidates for state office

pass drug tests, reiterated that

           where the risk to public safety is substantial
           and real, blanket suspicionless searches
           calibrated   to   the    risk  may   rank   as
           "reasonable"--for    example,   searches   now
           routine at airports and at entrances to courts
           and other official buildings.

Id. at 323.   Compared to an airport search, a few questions about

identity and purpose for entering an urbanization seem tame indeed.

           In sum, the case before us is novel and difficult.           But

Puerto   Rico's   crime    problems   are   unusually   serious   and   its

legislature's solution, albeit an experiment, was democratically

adopted and is far from irrational.         A court's task is to assure

breathing room for legitimate communicative activity.        Although we

reject the facial challenge to the statute, the precedents on

access to public places require fine tuning of the statute's local

administration and, for that, further proceedings are required.

           On remand the district court needs to take prompt action

to bring the municipalities and urbanizations into compliance with

this decision.    In the case of urbanizations that already provide

regularly manned guard gates, they must provide entry to Jehovah's

Witnesses who disclose their purpose and identity, subject only to

                                   -28-
the limitations already set forth above.              It is unclear why it

should    take   any   substantial   time   in     such   cases   to   give   the

necessary instruction or what excuse could be given for failing to

make a good faith effort at prompt implementation.

            Where an urbanization currently provides access only

through a locked gate or a buzzer operated solely by residents,

adjustment may take longer.          Those prepared to provide guards

during daylight hours need a brief period to hire and to train

them.     And any urbanization that seeks to justify more limited

access arrangements (for example, manned gates for limited periods

on designated days) or an exemption because of small size needs a

chance to propose and defend such a request.              The district court

can adopt categorical guidelines and make use of magistrate judges

or other facilitators as needed.

            To assure compliance might seem a daunting task because

of the number of urbanizations, but we would expect the district

court--if confronted with undue delay or repeated noncompliance--

promptly to direct open access for all visitors unless and until

the     urbanization    brings   itself     into    compliance.        Further,

unreasonable delay creates a risk of contempt and of damages and

attorneys' fees, 42 U.S.C. § 1988(b); see Boston's Children First

v. City of Boston, 395 F.3d 10, 14 (1st Cir. 2005), providing an

additional incentive for defendants to act promptly.




                                     -29-
          Accordingly, we affirm the district court's dismissal of

the facial challenge to the Controlled Access Law but vacate the

district court order denying declaratory and injunctive relief on

the as-applied claims; we also vacate the order granting attorneys'

fees and costs against the Jehovah's Witnesses because its premise

is undermined by our decision; and we remand the case for further

proceedings consistent with this decision.   Each side has obtained

something from this appeal and each shall bear its own costs.

          It is so ordered.




                               -30-